RUARK, Judge.
I concur in the result only because by my calculations the total family income from all sources barely (and not by twenty per cent) exceeds the total of necessary expense, including some items which were not included in the case worker’s budget. However, I do not wish my concurrence to be taken as approval of the consideration, or lack of consideration, given to some items of necessity by the local representatives of the Department of Welfare, and apparently not directly considered by the Director. In my own calculations I have also included the earnings of the granddaughter, Helen, although the Director indicates he did not include such in the total family income. There is some question whether this “average” of $16 was irregular or casual earnings which should not be included in the computed income, but this was not developed sufficiently by respondent.
Mrs. Thomas testified to a monthly need of $20 for medical and dental services. No sum was included in the budget for such by the case worker because none of the family were under the regular care of a doctor at the time the budget was made. It seems to me a budget should anticipate reasonable needs and not just those of the exact moment, but the budget made no allowance for this, not even the price of a box of aspirin or the cost of a visit to the dentist.
The same was true of repairs to the house of the relative whose income is charged with support of respondent. Mrs. Thomas estimated them at $2.08 per month. The budget allowed nothing.
Mrs. Thomas testified it cost $25 per month for the expense of her daughter, Helen, in high school. The “standard” allowed for this purpose was $.50. Concededly the witness Thomas did not develop some of the items as fully as she should have in view of the rule that the burden of proving eligibility is on the claimant. Nevertheless, it is I think a matter of common knowledge that people, including a household which supports an 85-year-old woman, have some needs for medical and dental attention; that houses occasionally need some repairs; and I think further it is a matter of common knowledge that $.50 per month is insufficient to supply even the barest needs of a high school student. Assuming the right to depreciate the figures supplied by respondent’s witness Thomas, the total lack of recognition of some of these items and the practical lack of recognition of another I think would be arbitrary and unreasonable.
The Department is empowered to develop standards to be applied in determining the amount of benefits to be paid, sec. 208.010, as amended, Laws of 1953, p. 644, V.A.M.S., but these standards must of necessity be flexible enough to afford “reasonable subsistence compatible with decency and health” to the person in each individual instance. Any standard or method of determination of the amount of benefits necessary which ignores the need of medical *87and dental attention, of repairs to shelter or of education of minor children, when such are factors necessary and pertinent to the inquiry, is in my opinion arbitrary and. unreasonable.